       Case 4:21-cr-00122 Document 1 Filed on 03/10/21 in TXSD Page United
                                                                    1 of 3 States Courts
                                                                                   Southern District of Texas
                                                                                            FILED
                                                                                        March 10, 2021
                            UNITED STATES DISTRICT COURT                         Nathan Ochsner, Clerk of Court
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


UNITED STATES OF AMERICA                         '       CRIMINAL NO.: 4:21-cr-122
                                                 '
       v.                                        '       18 U.S.C. § 1920:
                                                 '       False Statement or Fraud to Obtain
                                                 '
PATRICK ANDRE BUCKNER,                           '       Federal Employee’s Compensation
                                                 '       (Count 1)
       Defendant.                                '




                                        INDICTMENT


THE GRAND JURY CHARGES THAT:


                                           COUNT ONE

                      FALSE STATEMENT REGARDING FEDERAL
                        WORKERS’ COMPENSATION BENEFITS
                                        18 U.S.C. § 1920
       On or about November 15, 2019, in the Houston Division of the Southern District of

Texas and elsewhere, the Defendant,

                              PATRICK ANDRE BUCKNER

with intent to defraud, did knowingly and willfully file a false Form 1032 report with the

Department of Labor, Office of Workers’ Compensation Program, in connection with the receipt

of worker’s compensation benefits, all in violation of Title 18, United States Code, Section 1920

(18 U.S.C. § 1920).
        Case 4:21-cr-00122 Document 1 Filed on 03/10/21 in TXSD Page 2 of 3




                              NOTICE OF CRIMINAL FORFEITURE

                         (18 U.S.C. § 982(a)(7); 18 U.S.C. § 981(a)(1)(C))

        Pursuant to Title 18, United States Code, Section 982(a)(7), the United States gives notice

that upon Defendant’s conviction of any fraud or false statement offense charged in this Indictment,

the United States will seek forfeiture of all property, real or personal, that constitutes or is derived,

directly or indirectly, from gross proceeds traceable to the commission of such offenses.

        Pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States

Code, Section 2461(c), the United States gives notice that upon Defendant’s conviction of any

fraud or false statement offense offenses charged in this Indictment, the United States intends to

seek forfeiture of all property, real or personal, which constitutes or is derived from proceeds

traceable to such offenses.




                      MONEY JUDGMENT AND SUBSTITUTE ASSETS

        The United States gives notice that it will seek a money judgment against the Defendant.

In the event that one or more conditions listed in Title 21, United States Code, Section 853(p) exist,

the United States will seek to forfeit any other property of the Defendant up to the amount of the

money judgment.

                                                        A TRUE BILL


                                                         Original Signature on file
                                                        _________________________________
                                                        FOREPERSON OF THE GRAND JURY




                                                   2
       Case 4:21-cr-00122 Document 1 Filed on 03/10/21 in TXSD Page 3 of 3




JENNIFER LOWERY
Acting United States Attorney
Southern District of Texas

By:    __________________________
       THOMAS H. CARTER
       Assistant United States Attorneys
       Southern District of Texas




                                           3
